Case 1:20-cv-00470-CMA-NRN Document 39 Filed 07/29/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 20-cv-00470-CMA-NRN

  FRED HERR,

        Plaintiff,

  v.

  BBVA USA,

        Defendant.


             ORDER ADOPTING RECOMMENDATION OF UNITED STATES
                    MAGISTRATE JUDGE N. REID NEUREITER


        This matter is before the Court on the July 8, 2020 Recommendation (Doc. # 37)

  by Magistrate Judge N. Reid Neureiter, wherein he recommends that Defendant’s

  Motion to Dismiss (Doc. # 9) should be granted and Plaintiff’s Motion to Remand

  (Doc. # 17) should be denied. The Recommendation is incorporated herein by

  reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

        The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Doc. # 37 at 7–8.) Despite this advisement, no objections to Magistrate Judge

  Neureiter’s Recommendation have been filed by either party.

        “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the
Case 1:20-cv-00470-CMA-NRN Document 39 Filed 07/29/20 USDC Colorado Page 2 of 2




  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Neureiter, in addition

  to applicable portions of the record and relevant legal authority, the Court is satisfied

  that the Recommendation is sound and not clearly erroneous or contrary to law. See

  Fed. R. Civ. P. 72(a). Accordingly, the Court ORDERS as follows:

     •   The Report and Recommendation of United States Magistrate Judge Neureiter

         (Doc. # 37) is AFFIRMED and ADOPTED as an Order of this Court;

     •   Plaintiff’s Motion to Remand (Doc. # 17) is DENIED;

     •   Defendant’s Motion to Dismiss (Doc. # 9) is GRANTED;

     •   Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE for the reasons stated

         in the Recommendation. On or before August 28, 2020, Plaintiff shall file a

         motion for leave to amend, along with a proposed amended complaint. If Plaintiff

         fails to do so, his claims will be dismissed with prejudice.

         DATED: July 29, 2020
                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                               2
